ACCEPTED
                                                                                                                        03-14-00342-CV
                                                                                                                                6230631
                                                                                                             THIRD COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                  7/27/2015 11:17:43 AM
                  BEASLEY, HIGHTOWER                                8(__ HARRIS, P.C.                                 JEFFREY D. KYLE
                                                                                                                                 CLERK
                                            Attorneys and Counselors

                                                                                                    KIMBERLY   P.   HARRIS
                                                                                                     khanis@bhhlaw.com
                                                                                             RECEIVED IN
                                                  July 27, 2015                        3rd COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       7/27/2015 11:17:43 AM
                                                                                           JEFFREY D. KYLE
Via Electronic Fi/if!..q                                                                        Clerk
Attn: Clerk of the Court
Third District of Texas Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

       Re:      Ca. No. 03-14-00342-CV; Ally Financial Inc. v. William G. Houston, Sam Houston
                and Meera Singh a/k/a Meera Houston

Dear Clerk:

       Please allow this correspondence to serve as notice that Ryan Starbird is no longer
employed at the office of Beasely, Hightower & Harris, P.C. Please remove Mr. Starbird as a
contact in your file. All future correspondences should be directed to Kimberly P. Harris.

       Thank you for your assistance in this matter. If you have any questions or concerns,
please do not hesitate to contact me.




                                                     ozllj,
                                                         Kimberly P. Harris

CJL

cc:    Via Regular Mail and CMRRR #7013 2630 0002 1397 1557
       Sam Houston
       1503 Liberty Oaks Blvd.
       Cedar Park, Texas 78613

       Via Regular Mail and CMRRR # 7013 2630 0002 1397 1540
       Meera Singh
       1503 Liberty Oaks Blvd.
       Cedar Park, Texas 78613




      1601 Elm Street, Suite 4350, Dallas, Texas 75201    I (214) 220-4700 Telephone I (214) 220-4747 Facsimile